Citation Nr: 1425209	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from June 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision in which the RO, in pertinent part, denied entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.  

In April 2007, the Veteran gave testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO.  A transcript of the hearing proceedings is of record and has been reviewed.  

In January 2008, the Board remanded the claim to the RO for additional development.  Following such development, in June 2009 the Board denied the Veteran's claim for compensation benefits for erectile dysfunction claimed due to VA treatment.

The Veteran appealed the June 2009 determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside that decision and remanded the case for further proceedings.  

In September 2011, the Board then remanded the case for further development.  The agency of original jurisdiction (AOJ) accomplished the requested actions and returned this matter to the Board for appellate review.  

In August 2012, the Board again denied the claim for compensation benefits for erectile dysfunction claimed due to VA treatment.

The Veteran appealed the August 2012 determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court set aside that decision and remanded the case for further proceedings.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board again notes that the Veteran is currently in receipt of disability benefits for a number of disabilities, including situational adjustment reaction (50 percent disabling); residuals of a splenectomy (30 percent disabling); and a back disability (20 percent disabling).  He has a combined disability rating of 80 percent that has been in effect since 1992.  He also receives a total rating based on unemployability due to the severity of the service-connected disabilities from January 15, 1997.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that following his VA penile implant surgeries in March and May 1994, he sustained additional disability (including penile neuropathy and pain).  He further contends that his additional disability was either the result of improper care rendered by VA or was an event not reasonably foreseeable.   

In March 2014, the Court found that, in the August 2012 decision, the Board's erred in relying on a January 2009 VA examination opinion.  The Court noted that the January 2009 VA examiner only referenced erectile dysfunction, without consideration of the claimed nerve damage or neuropathy.  The Court further noted that the Board and the January 2009 VA examiner did not discuss:

(1) whether the neuropathy and associated symptoms as likely as not constitute an additional disability under section 1151, (2) whether neuropathy and associated symptoms of numbness and constant pain are as likely as not reasonably foreseeable consequences of penile implant surgery or penile implant removal surgery, and (3) whether neuropathy and associated symptoms are as likely as not consequences of the May 1994 implant removal surgery.  

The Court thus found that the Board's reliance on the January 2009 VA opinion was a violation of 38 U.S.C. § 7104(d)(1).  As such, a new VA examination is necessary to obtain an adequate medical opinion on this matter. 

The Board notes that in regards to the present claim, in pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without informed consent.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA examination by an appropriate specialist.   The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a complete examination and review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has an additional disability(ies) following the surgical procedures.  In addressing this question, the VA examiner should specifically note: 

(i) Whether there is any additional disability (to include infection and the claimed neuropathy and associated symptoms of numbness and constant pain) that is at least as likely as not a consequence of the March 1994 implant surgery.  Any additional disability must be specifically identified.

(ii) Whether there is any additional disability (to include erectile dysfunction and the claimed neuropathy and associated symptoms of numbness and constant pain) that is at least as likely as not a consequence of the May 1994 implant removal surgery.  Any additional disability must be specifically identified.

If an additional disability(ies) is identified, the examiner should also provide an opinion as to whether it is at least as likely as not that: 

(i)  The proximate cause of any such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the March 1994 penile implant surgery or May 1994 penile implant removal surgery.  

(ii) Such additional disability was not a reasonably foreseeable consequence of the March 1994 penile implant surgery or May 1994 penile implant removal surgery.  

In offering EACH opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examination.  An explanation for any opinion offered should be provided.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



